 Trustee’s Address                                        Attorney’s Address
 and Phone Number:                                        and Phone Number:

 Stephen S. Gray                                          Scott E. Ratner, Esq.
 Gray & Company, LLC                                      Togut, Segal & Segal LLP
 207 Union Wharf                                          One Penn Plaza, Suite 3335
 Boston, Massachusetts 02109                              New York, New York 10119
 Telephone: (617) 875-6404                                Telephone: (212) 594-5000

Note: The original Monthly Operating Report is to be filed with the Court and a copy simultaneously
provided to the United States Trustee. Monthly Operating Reports must be filed by the 20th day of the
following month.
QUARTERLY OPERATING REPORT -                                                                                                                  ATTACHMENT NO. 1
POST CONFIRMATION




QUESTIONNAIRE
                                                                                                                         YES*            NO
1     Have any assets been sold or transferred outside the normal course of business, or outside                                         X
      the Plan of Reorganization during this reporting period?1




2     Are any post-confirmation sales or payroll taxes past due?                                                                         X

3     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                               X

4     Is the Debtor current on all post-confirmation plan payments?                                                                      X



              *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




INSURANCE INFORMATION
                                                                                                                         YES             NO*
1     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                                             X
                                                                           2
      compensation, and other necessary insurance coverages in effect?
2     Are all premium payments current?                                                                                  X

                *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.
Notes
2.) All policys have been terminated


CONFIRMATION OF INSURANCE
                                                                                                                         Payment Amount            Delinquency
                       TYPE of POLICY              and            CARRIER                          Period of Coverage    and Frequency             Amount




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




      Estimated Date of Filing the Application for Final Decree:                                     Unknown
QUARTERLY OPERATING REPORT -                                                                                                                         ATTACHMENT NO. 4
POST CONFIRMATION




CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                      Union Bank
Account Number                                                                            4746
Purpose of Account (Operating/Payroll/Personal)                                   Restricted Funds Account
Type of Account (e.g., Checking)

Check      Date of
Number     Transaction       Payee                                                Purpose or Description                       Amount
EFT              10/1/2018 ReSurge International*                                 Restricted Grant                               1,729,532.00
Debit            10/1/2018 Union Bank                                             Bank fees                                                 30.00
EFT             10/19/2018 Help Me See Inc.*                                      Restricted Grant                                10,073,193.00
Debit           10/19/2018 Union Bank                                             Bank Fees                                               15.00
EFT             10/23/2018 Goldin Associates                                      Professional Fees & Expenses                          473,228.18
Debit           10/23/2018 Union Bank                                             Bank Fees                                                 30.00
EFT             10/25/2018 BDO USA, LLP                                           Professional Fees & Expenses                          210,000.00
EFT             10/25/2018 Jason R. Lilien, Esq.                                  Professional Fees & Expenses                          380,595.60
EFT             10/25/2018 Loeb & Loeb LLP                                        Professional Fees & Expenses                     1,431,391.27
EFT             11/27/2018 International Sureties                                 Bond Fees                                               2,799.00
Debit           11/27/1999 Union Bank                                             Bank Fees                                                  15.00
5001            12/28/2018 American Express Bank-FSB                              Distribution                                            1,351.73
5002            12/28/2018 CDR Fundraising Group                                  Distribution                                           29,613.61
5003            12/28/2018 CENVEO                                                 Distribution                                            3,390.14
5004            12/28/2018 Colortree Group                                        Distribution                                           13,640.62
5005            12/28/2018 COPILEVITZ & CANTER LLC                                Distribution                                              693.07
5006            12/28/2018 DEVELOPMENT RESOURCES INC                              Distribution                                            6,074.59
5007            12/28/2018 DIRECT MAIL PROCESSORS                                 Distribution                                            4,985.81
5008            12/28/2018 DMI DATA MGMT                                          Distribution                                            3,296.98
5009            12/28/2018 HANA FUCHS                                             Distribution                                            8,881.02
5010            12/28/2018 IRS                                                    Distribution                                              860.98
5011            12/28/2018 KAPLAN KRAVET & VOGEL PC                               Distribution                                            5,017.02
5012            12/28/2018 LOG-ON                                                 Distribution                                           29,360.63
5013            12/28/2018 MDI IMAGING & MAIL L.C                                 Distribution                                            3,083.72
5014            12/28/2018 Raphael & Diana Vinoly Foundation                      Distribution                                           36,540.72
5015            12/28/2018 TRI-STATE ENVELOPE CORP                                Distribution                                            3,589.21
5016            12/28/2018 VALTIM MARKETING SOLUTIONS                             Distribution                                            1,195.33
5017            12/28/2018 Worldwide Printing & Distribution                      Distribution                                            1,315.15
5018            12/28/2018 Detter Family Foundation                               Distribution                                           64,886.58
5001              1/2/2019   American Express Bank-FSB                            Distribution                                           -1,351.73
EFT              1/14/2019   VERDOLINO & LOWEY                                    Professional   fees                                    15,000.00
EFT              1/14/2019   GORDON BROTHERS                                      Professional   fees                                    30,000.00
EFT              1/14/2019   GRAY AND COMPANY                                     Professional   fees                                   164,107.85
EFT              1/14/2019   CR3 PARTNERS                                         Professional   fees                                   491,940.30
EFT              1/14/2019 TOGUT SEGAL AND SEGAL                                  Professional fees                                     913,373.19
EFT              1/14/2019 Garfunkel Wild, P.C. - POST                            Professional fees                                      11,353.85
Debit            1/14/2019 Union Bank                                             Bank fees                                                  75.00
5019              2/6/2019 VERDOLINO & LOWEY                                      VENDOR PAYMENTS                                           100.00
EFT               2/6/2019 Ampleton Group Limited                                 Distribution                                            5,163.40
Debit             2/6/2019 Union Bank                                             Bank fees                                                  20.00
5020              2/6/2019 Action Mailers                                         Distribution                                           11,444.00
5021              2/6/2019 Communications Corp of America                         Distribution                                            3,830.41
5022              2/6/2019 Corporate Press                                        Distribution                                            4,482.25
5023              2/6/2019 IDMI                                                   Distribution                                              989.26
5024              2/6/2019 Joseph Mullaney                                        Distribution                                           67,161.64
5025              2/6/2019 L&E Meridian                                           Distribution                                              804.73
5026              2/6/2019 Skyline Credit Ride, Inc.                              Distribution                                              26.15
5027              2/6/2019 Vanguard c/o Ascensus                                  Distribution                                             475.73
5028              2/6/2019 XPO Logistics                                          Distribution                                              46.36
5029              2/6/2019 Bill and Ann Ziff Foundation                           Distribution                                          250,000.00
5030              2/6/2019 Meadowlark Foundation                                  Distribution                                          250,000.00
5031              2/6/2019 Meadowlark Foundation                                  Distribution                                           69,193.78
5032              2/6/2019 Bill and Ann Ziff Foundation                           Distribution                                          200,000.00
5033              2/6/2019 Bill and Ann Ziff Foundation                           Distribution                                           64,456.00
5034             2/20/2019 US Trustee                                             Distribution                                          170,888.71
EFT              2/22/2019 Garfunkel Wild, P.C.                                   Professional Fees                                     259,350.99
Debit            2/22/2019 Union Bank                                             Bank fees                                                  15.00
5035             2/27/2019 Nestle Pure Life                                       Distribution                                               13.56
5036             2/27/2019 Nextiva                                                Distribution                                              320.47
5037             2/27/2019   Union ID and Mail                                    Distribution                                     1,926.29
EFT              2/28/2019   Gray & Company                                       Professional Fees                               12,291.90
Debit            2/28/2019   Union Bank                                           Bank fees                                           15.00
EFT               3/4/2019   Sard Verbinnen and Co                                Professional Fees                                2,857.00
Debit             3/4/2019   Union Bank                                           Bank fees                                           15.00
EFT              3/20/2019   IRS                                                  Distribution                                       501.24
EFT              3/20/2019   Wells Fargo                                          Distribution                                     4,127.00
EFT              4/15/2019   Wells Fargo                                          Distribution                                       238.72
Debit            4/15/2019   Union Bank                                           Bank fees                                            5.00
Credit           5/20/2019   IRS                                                  Distribution                                      -860.98
5040              7/2/2019   US Trustee                                           Distribution                                    30,775.21
EFT             11/29/2019   US Trustee                                           Distribution                                       975.82
5027            12/31/2019   Void check                                           Distribution                                      -475.73
                                                                                                                       TOTAL 17,554,278.33

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.




*Restricted funds granted to approved charities as designated in the Plan.
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4738
                               UNION BANK
                                                                                      10/01/19 - 10/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               OPERATING ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4738
Days in statement period: Days in statement period: 31
                         Balance on 10/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 10/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           10/1-10/31             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4738
                               UNION BANK
                                                                                      11/01/19 - 11/29/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               OPERATING ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4738
Days in statement period: Days in statement period: 29
                         Balance on 11/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 11/29                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/1-11/29             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4738
                               UNION BANK
                                                                                      11/30/19 - 12/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               OPERATING ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4738
Days in statement period: Days in statement period: 32
                         Balance on 11/30                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 12/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/30-12/31            $                    0.00
                                S TAT E M E N T                                         Page 1 of 1
                                                                                        BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                             WONDERWORK, INC
                                                                                        Statement Number:           4746
                               UNION BANK
                                                                                        10/01/19 - 10/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                        Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                        800-669-8661



                                                                                        Thank you for banking with us
                                                                                        since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE# 16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                      Account Number:         4746
Days in statement period: Days in statement period: 31
                         Balance on 10/ 1                $                477,229.17
                         Total Credits                                          0.00
                         Total Debits                                           0.00
                         Balance on 10/31                $                477,229.17




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance            Date                             Ledger Balance
                           10/1-10/31             $              477,229.17
                                S TAT E M E N T                                        Page 1 of 1
                                                                                       BANKRUPTCY               E S TAT E       OF
                                OF ACCOUNTS                                            WONDERWORK, INC
                                                                                       Statement Number:           4746
                               UNION BANK
                                                                                       11/01/19 - 11/29/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                       Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                       800-669-8661



                                                                                       Thank you for banking with us
                                                                                       since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE# 16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                     Account Number:           4746
Days in statement period: Days in statement period: 29
                         Balance on 11/ 1               $                477,229.17
                         Total Credits                                         0.00
                         Total Debits                                       -975.82
                                  Electronic debits (1)       -975.82
                         Balance on 11/29               $                476,253.35




C R E D IT S



D E B IT S


Electronic debits
                             Date        Description                                     Reference                          Amount
                             11/29       UNITED STATES       TR   ONLINE     PMT      CCD58047951                 $          975.82
                                         UN1878205648POS


Daily Ledger Balance
                           Date                             Ledger Balance            Date                             Ledger Balance
                           11/1-11/28              $            477,229.17            11/29                 $             476,253.35
                                S TAT E M E N T                                         Page 1 of 1
                                                                                        BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                             WONDERWORK, INC
                                                                                        Statement Number:           4746
                               UNION BANK
                                                                                        11/30/19 - 12/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                        Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                        800-669-8661



                                                                                        Thank you for banking with us
                                                                                        since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE# 16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                      Account Number:         4746
Days in statement period: Days in statement period: 32
                         Balance on 11/30                $                476,253.35
                         Total Credits                                          0.00
                         Total Debits                                           0.00
                         Balance on 12/31                $                476,253.35




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance            Date                             Ledger Balance
                           11/30-12/31            $              476,253.35
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4770
                               UNION BANK
                                                                                      10/01/19 - 10/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 20/20/20
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4770
Days in statement period: Days in statement period: 31
                         Balance on 10/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 10/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           10/1-10/31             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4770
                               UNION BANK
                                                                                      11/01/19 - 11/29/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 20/20/20
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4770
Days in statement period: Days in statement period: 29
                         Balance on 11/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 11/29                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/1-11/29             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4770
                               UNION BANK
                                                                                      11/30/19 - 12/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 20/20/20
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4770
Days in statement period: Days in statement period: 32
                         Balance on 11/30                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 12/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/30-12/31            $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4789
                               UNION BANK
                                                                                      10/01/19 - 10/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - BURNRESCUE
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4789
Days in statement period: Days in statement period: 31
                         Balance on 10/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 10/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           10/1-10/31             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4789
                               UNION BANK
                                                                                      11/01/19 - 11/29/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - BURNRESCUE
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4789
Days in statement period: Days in statement period: 29
                         Balance on 11/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 11/29                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/1-11/29             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4789
                               UNION BANK
                                                                                      11/30/19 - 12/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - BURNRESCUE
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4789
Days in statement period: Days in statement period: 32
                         Balance on 11/30                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 12/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/30-12/31            $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4797
                               UNION BANK
                                                                                      10/01/19 - 10/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 1STSTEP
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4797
Days in statement period: Days in statement period: 31
                         Balance on 10/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 10/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           10/1-10/31             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4797
                               UNION BANK
                                                                                      11/01/19 - 11/29/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 1STSTEP
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4797
Days in statement period: Days in statement period: 29
                         Balance on 11/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 11/29                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/1-11/29             $                    0.00
                                S TAT E M E N T                                       Page 1 of 1
                                                                                      BANKRUPTCY              E S TAT E      OF
                                OF ACCOUNTS                                           WONDERWORK, INC
                                                                                      Statement Number:           4797
                               UNION BANK
                                                                                      11/30/19 - 12/31/19
                               SPECIALIZED DEPOSITS 0218
                               POST OFFICE BOX 513840
                                                                                      Customer Inquiries
                               LOS ANGELES            CA 90051-3840
                                                                                      800-669-8661



                                                                                      Thank you for banking with us
                                                                                      since 2017
                               BANKRUPTCY ESTATE OF WONDERWORK, INC
                               RESTRICTED FUNDS ACCOUNT - 1STSTEP
                               STEPHEN S GRAY, CHAPTER 11 TRUSTEE
                               CASE #16-13607 (MKV)
                               207 UNION WHARF
                               BOSTON MA 02109




Business Value Checking Summary                                                                    Account Number:         4797
Days in statement period: Days in statement period: 32
                         Balance on 11/30                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 12/31                $                    0.00




C R E D IT S



D E B IT S


Daily Ledger Balance
                           Date                              Ledger Balance          Date                             Ledger Balance
                           11/30-12/31            $                    0.00
